DETAILED ACTION
This office action is in response to communication filed on June 8, 2022.

Response to Amendment
Amendments filed on June 8, 2022 have been entered.
The specification has been amended.
Claims 1-6, 8-13 and 15-20 have been amended.
Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 06/08/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 06/08/2022, with respect to the objections to claims 1-6, 8-13 and 15-20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Wolfe (Reg. No. 73173), applicant’s representative, on 06/15/2022.
The application has been amended as follows: 

In the specification at [0029]: Language “In some embodiments, predictive analytics manger 204 may access a file uploaded by client device 102 to management entity 104 and, subsequently, parse the set of data contained therein” is replaced by “In some embodiments, predictive analytics manager 204 may access a file uploaded by client device 102 to management entity 104 and, subsequently, parse the set of data contained therein”.
In the specification at [0041]: Language “Predictive analytics manger 204 may create …” is replaced by “Predictive analytics manager 204 may create …”
In the specification at [0050]: Language “Otherwise, production analysis agent 208 may replace the outlier with the mean value of the curve” is replaced by “Otherwise, long production analysis agent 206 may replace the outlier with the mean value of the curve”.
In the specification at [0062]: Language “If the point prior to the peak is the maximum of the entire curve and greater than pre_1_ threshold times chosen peak value, then predictive analytics manager 204 may change the hosen peak to that peak” is replaced by “If the point prior to the peak is the maximum of the entire curve and greater than pre_1_ threshold times chosen peak value, then predictive analytics manager 204 may change the chosen peak to that peak”.
In the specification at [0070]: Language “Short production analysis agent 208 may begin by identifying all potential reference wells that has the same features as the above hierarchical levels” is replaced by “Short production analysis agent 208 may begin by identifying all potential reference wells that have the same features as the above hierarchical levels”.
In the specification at [0075]: Language “Mud_Derived_Resrvoir” is replaced by “Mud_Derived_Reservoir”.
In the specification at [0085]: Language “Agent 208 may also perform linkage analysis on the distance matrix to create possible agglomerative clustering variations given a threshold of variance or average distance within each cluster” is replaced by “Short production analysis agent 208 may also perform linkage analysis on the distance matrix to create possible agglomerative clustering variations given a threshold of variance or average distance within each cluster”.
In the specification at [0115]: Language “For example, predictive analytics manger 204 of predictive analytics agent 110 executing on management entity 104 may receive the request, and proceed with forecasting future performance of the set of wells” is replaced by “For example, predictive analytics manager 204 of predictive analytics agent 110 executing on management entity 104 may receive the request, and proceed with forecasting future performance of the set of wells”.
In the specification at [0118]: Language “If, however, at step 506, predictive analytics agent 110 determines that the normalized production information does not includes at least the threshold amount of production information …” is replaced by “If, however, at step 506, predictive analytics agent 110 determines that the normalized production information does not include at least the threshold amount of production information …”
In the specification at [0120]: Language “Short production analysis agent 208 may begin by identifying all potential reference wells that has the same features as the above hierarchical levels” is replaced by “Short production analysis agent 208 may begin by identifying all potential reference wells that have the same features as the above hierarchical levels”.
In the specification at [0135]: Language “Processor 604 retrieves one executes program code 616 (i.e., programming instructions) stored in memory 606, as well as stores and retrieves application data” is replaced by “Processor 604 retrieves and executes program code 616 (i.e., programming instructions) stored in memory 606, as well as stores and retrieves application data”.
In the specification at [0139]: Language “Processor 654 retrieves one executes program code 666 (i.e., programming instructions) stored in memory 656 as well as stores and retrieves application data” is replaced by “Processor 654 retrieves and executes program code 666 (i.e., programming instructions) stored in memory 656 as well as stores and retrieves application data”.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining an estimated ultimate recovery of the well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining an estimated ultimate recovery of the well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 15 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining an estimated ultimate recovery of the well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-7, 9-14 and 16-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. 
Singh (US 20160260181 A1) discloses:
A method (Figs. 1A-C; [0003]: a method for forecasting production data for wells is disclosed), comprising: 
receiving a set of production information for a well located in a region (Fig. 1A, item 102; [0023]: production data for well(s) of interest is selected for analysis), the set of production information directed to past production of the well (Fig. 2; [0023]: actual production data of wells is used, which implies data corresponding to past production);
parsing the set of production information for the well (Fig. 1A, items 112 and 114; [0028]-[0029]: production data of wells is clustered based on minimum number of components required to reproduce the production data, so that wells having similar production profiles are grouped together). 

Singh (US 20160260181 A1) also teaches:
“In step 132, production data for new well(s) in each respective cluster of wells from step 122 is forecast using the product of the fitted decline curve (ϕ(t)) from step 124 for each respective cluster of wells and the correlated completion parameters from step 130 for each well in each respective cluster of wells” ([0039]: production data for new wells is forecast based on fitted decline curve).

Bashore (US 20180060454 A1) discloses:
A method ([0001]: a method for allocating production data for wells is disclosed), comprising: 
receiving, from a remote computing device (Fig. 1, item 112 – “server system”), a set of production information for a well located in a region (Fig. 2A, items 202-208; [0040], [0042], [0048]-[0049]: hydrocarbon production records associated with a selected area are obtained from the server system by the client device (Fig. 1, items 102, 104, 106, 108 and 110)), the set of production information directed to past production of the well (Fig. 5A; [0048]: actual production data of wells is used, which implies data corresponding to past production).

Bashore (US 20180060454 A1) also teaches:
 “If the new well has no associated well test data (e.g., a 24 hour well test scaled to one month of production) in step 320, then the allocation model 200 continues at step 322, which includes assigning the area-level decline curve to the identified new …  For instance, in some aspects, the hydrocarbon production record 120 includes a decline curve model, for example, based on known reservoir information (e.g., geologic information of a known rock formation) … Step 322 continues to step 324, which includes adjusting the assigned curve maximum initial production (Qi) for the identified new well to the allocated amount in the previous period (as described in step 316). If the new well has associated well test data (e.g., a 24 hour well test scaled to one month of production) in step 320, then the allocation model 200 continues at step 326, which includes fitting a decline curve to the identified new well based on allocated amount in previous periods and the associated well test data” ([0072]-[0074]: if the new well does not have well test data, an area-level decline curve is assigned to the well; if the well has well test data, these data is used for fitting a decline curve).

Dupont (US 20180335538 A1) teaches:
“As an example, a method can include predicting production at a first time-scale and/or predicting production at a second, greater time-scale. As to the latter, the method can include fitting a decline curve to production versus time data where a percentage (e.g., more than 20 percent, more than 40 percent, more than 60 percent, more than 80 percent, etc.) of the production versus time data is generated using a plurality of ML regression models. Such an approach can be utilized to predict production quite far into the future (e.g., including EUR), particularly in instances where an amount of actual production versus time data is insufficient to provide for an acceptably accurate fit of a decline curve (e.g., when such a decline curve may be expected to perform poorly)” ([0068]: a method can predict production of wells that have insufficient actual production data by employing machine learning (ML) regression models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“parsing the set of production information for the well to determine whether the set of production information for the well includes a threshold amount of production information; 
upon determining that the set of production information for the well does not include the threshold amount of production information, identifying a pool of one or more reference wells from a plurality of reference wells, wherein each reference well in the plurality of reference wells comprises at least the threshold amount of production information; 
selecting a subset of reference wells from the pool of one or more reference wells based on one or more traits of the well, the one or more traits comprising at least a calculated production information shape similarity factor; 
generating a reference curve based on the set of production information associated with each reference well in the subset of reference wells; and 
fitting a decline curve to the reference curve to determine an estimated ultimate recovery of the well,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 8. 
Singh (US 20160260181 A1) discloses:
A system (Fig. 9), comprising: 
a processor (Fig. 9 – “processing unit”); and 
a memory (Fig. 9 – ‘memory’) having programming instructions stored thereon ([0019]: a non-transitory program carrier device stores instructions for forecasting production data of wells), which, when executed by the processor ([0043]: a processing unit of a computing unit performs the forecasting), causes the system to perform operations comprising: 
receiving a set of production information for a well located in a region (Fig. 1A, item 102; [0023]: production data for well(s) of interest is selected for analysis), the set of production information directed to past production of the well (Fig. 2; [0023]: actual production data of wells is used, which implies data corresponding to past production);
parsing the set of production information for the well (Fig. 1A, items 112 and 114; [0028]-[0029]: production data of wells is clustered based on minimum number of components required to reproduce the production data, so that wells having similar production profiles are grouped together). 

Singh (US 20160260181 A1) also teaches:
“In step 132, production data for new well(s) in each respective cluster of wells from step 122 is forecast using the product of the fitted decline curve (ϕ(t)) from step 124 for each respective cluster of wells and the correlated completion parameters from step 130 for each well in each respective cluster of wells” ([0039]: production data for new wells is forecast based on fitted decline curve).

Bashore (US 20180060454 A1) discloses:
A system (Fig. 1), comprising: 
a processor ([0086]: a data processing apparatus performs the allocation (see [0001])); and 
a memory (Fig. 9 – ‘memory’) having programming instructions stored thereon ([0086]: a non-transitory program carrier device stores instructions for allocating production data of wells) which, when executed by the processor ([0086]: a data processing apparatus performs the allocation), causes the system to perform operations comprising:
receiving, from a remote computing device (Fig. 1, item 112 – “server system”), a set of production information for a well located in a region (Fig. 2A, items 202-208; [0040], [0042], [0048]-[0049]: hydrocarbon production records associated with a selected area are obtained from the server system by the client device (Fig. 1, items 102, 104, 106, 108 and 110)), the set of production information directed to past production of the well (Fig. 5A; [0048]: actual production data of wells is used, which implies data corresponding to past production).

Bashore (US 20180060454 A1) also teaches:
 “If the new well has no associated well test data (e.g., a 24 hour well test scaled to one month of production) in step 320, then the allocation model 200 continues at step 322, which includes assigning the area-level decline curve to the identified new …  For instance, in some aspects, the hydrocarbon production record 120 includes a decline curve model, for example, based on known reservoir information (e.g., geologic information of a known rock formation) … Step 322 continues to step 324, which includes adjusting the assigned curve maximum initial production (Qi) for the identified new well to the allocated amount in the previous period (as described in step 316). If the new well has associated well test data (e.g., a 24 hour well test scaled to one month of production) in step 320, then the allocation model 200 continues at step 326, which includes fitting a decline curve to the identified new well based on allocated amount in previous periods and the associated well test data” ([0072]-[0074]: if the new well does not have well test data, an area-level decline curve is assigned to the well; if the well has well test data, these data is used for fitting a decline curve).

Dupont (US 20180335538 A1) teaches:
“As an example, a method can include predicting production at a first time-scale and/or predicting production at a second, greater time-scale. As to the latter, the method can include fitting a decline curve to production versus time data where a percentage (e.g., more than 20 percent, more than 40 percent, more than 60 percent, more than 80 percent, etc.) of the production versus time data is generated using a plurality of ML regression models. Such an approach can be utilized to predict production quite far into the future (e.g., including EUR), particularly in instances where an amount of actual production versus time data is insufficient to provide for an acceptably accurate fit of a decline curve (e.g., when such a decline curve may be expected to perform poorly)” ([0068]: a method can predict production of wells that have insufficient actual production data by employing machine learning (ML) regression models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“parsing the set of production information for the well to determine whether the set of production information for the well includes a threshold amount of production information; 
upon determining that the set of production information for the well does not include the threshold amount of production information, identifying a pool of one or more reference wells from a plurality of reference wells, wherein each reference well in the plurality of reference wells comprises at least the threshold amount of production information; 
selecting a subset of reference wells from the pool of one or more reference wells based on one or more traits of the well, the one or more traits comprising at least a calculated production information shape similarity factor; 
generating a reference curve based on the set of production information associated with each reference well in the subset of reference wells; and 
fitting a decline curve to the reference curve to determine an estimated ultimate recovery of the well,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 15. 
Singh (US 20160260181 A1) discloses:
A non-transitory computer readable medium having instructions stored thereon ([0019]: a non-transitory program carrier device stores instructions for forecasting production data of wells), which, when executed by a processor (Fig. 9, [0043]: a processing unit of a computing unit performs the forecasting), cause the processor to perform a method, comprising: 
receiving a set of production information for a well located in a region (Fig. 1A, item 102; [0023]: production data for well(s) of interest is selected for analysis), the set of production information directed to past production of the well (Fig. 2; [0023]: actual production data of wells is used, which implies data corresponding to past production); 
parsing the set of production information for the well (Fig. 1A, items 112 and 114; [0028]-[0029]: production data of wells is clustered based on minimum number of components required to reproduce the production data, so that wells having similar production profiles are grouped together).  

Singh (US 20160260181 A1) also teaches:
“In step 132, production data for new well(s) in each respective cluster of wells from step 122 is forecast using the product of the fitted decline curve (ϕ(t)) from step 124 for each respective cluster of wells and the correlated completion parameters from step 130 for each well in each respective cluster of wells” ([0039]: production data for new wells is forecast based on fitted decline curve).

Bashore (US 20180060454 A1) discloses:
A non-transitory computer readable medium having instructions stored thereon ([0086]: a non-transitory program carrier device stores instructions for allocating production data of wells (see [0001])), which, when executed by a processor ([0086]: a data processing apparatus performs the allocation), cause the processor to perform a method ([0001]: a method for allocating production data for wells), comprising: 
receiving, from a remote computing device, a set of production information for a well located in a region (Fig. 1A, item 102; [0023]: production data for well(s) of interest is selected for analysis), the set of production information directed to past production of the well (Fig. 2; [0023]: actual production data of wells is used, which implies data corresponding to past production).

Bashore (US 20180060454 A1) also teaches:
 “If the new well has no associated well test data (e.g., a 24 hour well test scaled to one month of production) in step 320, then the allocation model 200 continues at step 322, which includes assigning the area-level decline curve to the identified new …  For instance, in some aspects, the hydrocarbon production record 120 includes a decline curve model, for example, based on known reservoir information (e.g., geologic information of a known rock formation) … Step 322 continues to step 324, which includes adjusting the assigned curve maximum initial production (Qi) for the identified new well to the allocated amount in the previous period (as described in step 316). If the new well has associated well test data (e.g., a 24 hour well test scaled to one month of production) in step 320, then the allocation model 200 continues at step 326, which includes fitting a decline curve to the identified new well based on allocated amount in previous periods and the associated well test data” ([0072]-[0074]: if the new well does not have well test data, an area-level decline curve is assigned to the well; if the well has well test data, these data is used for fitting a decline curve).

Dupont (US 20180335538 A1) teaches:
“As an example, a method can include predicting production at a first time-scale and/or predicting production at a second, greater time-scale. As to the latter, the method can include fitting a decline curve to production versus time data where a percentage (e.g., more than 20 percent, more than 40 percent, more than 60 percent, more than 80 percent, etc.) of the production versus time data is generated using a plurality of ML regression models. Such an approach can be utilized to predict production quite far into the future (e.g., including EUR), particularly in instances where an amount of actual production versus time data is insufficient to provide for an acceptably accurate fit of a decline curve (e.g., when such a decline curve may be expected to perform poorly)” ([0068]: a method can predict production of wells that have insufficient actual production data by employing machine learning (ML) regression models).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“parsing the set of production information for the well to determine whether the set of production information for the well includes a threshold amount of production information; 
upon determining that the set of production information for the well does not include the threshold amount of production information, identifying a pool of one or more reference wells from a plurality of reference wells, wherein each reference well in the plurality of reference wells comprises at least the threshold amount of production information; 
selecting a subset of reference wells from the pool of one or more reference wells based on one or more traits of the well, the one or more traits comprising at least a calculated production information shape similarity factor; 
generating a reference curve based on the set of production information associated with each reference well in the subset of reference wells; and
fitting a decline curve to the reference curve to determine an estimated ultimate recovery of the well,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-7, 9-14 and 16-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857